Filed 11/8/22 P. v. Camarillo CA1/5
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


 THE PEOPLE,
             Plaintiff and Respondent,                                   A163883
 v.
 JESUS CAMARILLO,                                                        (Solano County
                                                                         Super. Ct. No. FCR331711)
             Defendant and Appellant.

                                       MEMORANDUM OPINION1
         After a jury found Jesus Camarillo guilty of second degree murder
(Pen. Code, §§ 187, subd. (a), 189, subd. (b); count 1)2 and attempted murder
(§§ 187, subd. (a), 664; count 2) with true findings on firearm enhancements
to both counts (§ 12022.53, subds. (c), (d)), the Solano Superior Court
sentenced him to 47 years to life in prison. (People v. Camarillo (Jan. 20,
2021, A155577 [nonpub. opn.] pp. 1, 6–7.)3 This division affirmed his



        Cal. Stds. Jud. Admin., § 8.1; Ct. App., First Dist., Local Rules of Ct.,
         1

rule 19.
         2   Undesignated statutory references are to the Penal Code.
        We grant Camarillo’s unopposed request for judicial notice of this
         3

court’s records of his prior appeal (Evid. Code, §§ 459, subd. (a), 452,
subd. (d)), including this division’s prior opinion, which we cite only for
background (Cal. Rules of Court, rule 8.1115(a), (b); The Utility Reform
Network v. Public Utilities Com. (2014) 223 Cal.App.4th 945, 951, fn. 3). We

                                                               1
convictions but remanded his case for resentencing under People v. Morrison
(2019) 34 Cal.App.5th 217 “to consider whether to strike the section
12022.53, subdivision (d) enhancement and impose a lesser enhancement in
connection with [his] second degree murder conviction.” (People v. Camarillo,
at pp. 27, 28.) The court did just that when it resentenced him to 42 years to
life, striking the section 12022.53, subdivision (d) enhancement to count 1
and imposing the subdivision (c) and subdivision (b) enhancements, staying
the latter under section 654. Camarillo now appeals the resentencing order
but for a different reason, arguing subsequent amendments to section 1170
require resentencing on count 2. The People agree he is at least entitled to a
new sentencing hearing on count 2, and so do we, though we reject his related
section 654 argument as to the stayed enhancement to count 1. We
independently review these statutes’ interpretation and application.
(People v. Childs (2013) 220 Cal.App.4th 1079, 1101.)
      In 2021 the Legislature amended the determinate sentencing law to
mandate the lower term of imprisonment if any of three circumstances “was a
contributing factor in the commission of the offense,” including if the offender
“was a youth as defined under subdivision (b) of Section 1016.7 at the
time . . . .” (§ 1170, subd. (b)(6), (b)(6)(B), amended by Stats. 2021, ch. 731,
§ 1.3, No. 5E Deering’s Adv. Legis. Service, p. 609, eff. Jan. 1, 2022.)4 “A
‘youth’ [is] any person under 26 years of age on the date the offense was
committed.” (§ 1016.7, subd. (b), added by Stats. 2021, ch. 695, § 4, No. 5E


deny the remainder of his request as unnecessary (People v. Sands (2021) 70
Cal.App.5th 193, 201, fn. 3).
      4 The amended law nevertheless exempts the court from imposing the
lower term if it would be “contrary to the interests of justice,” weighing the
aggravating and mitigating circumstances affecting sentencing. (§ 1170,
subd. (b)(6).)


                                         2
Deering’s Adv. Legis. Service, p. 299, eff. Jan. 1, 2022.) Camarillo was 16 at
the time. (People v. Camarillo, supra, A155577, at p. 2.) We agree with the
parties that these amendments apply retroactively to him and that he is
entitled to a hearing on whether to resentence him to the lower term on
count 2. (People v. Flores (2022) 73 Cal.App.5th 1032, 1039.)
      Camarillo also argues he is entitled to resentencing on the firearm
enhancements to count 1 under the 2021 amendment to section 654. (Stats.
2021, ch. 441, § 1, No. 5C Deering’s Adv. Legis. Service, p. 23, eff. Jan. 1,
2022.) The People correctly respond, “The sentence on a lesser enhancement
that was alleged and found true is stayed not by section 654 but by section
12022.53 itself.” “[T]he sentence enhancement provisions of Penal Code
section 12022.53 are not limited by the multiple punishment prohibition of
Penal Code section 654,” and “in enacting section 12022.53, the Legislature
made clear that it intended to create a sentencing scheme unfettered by
section 654.” (People v. Palacios (2007) 41 Cal.4th 720, 723, 727–728.)
Section 12022.53, subdivisions (b)–(d) mandate that their enhancements be
applied “[n]otwithstanding any other law . . . .” “The only limitation to this
rule is found in subdivision (f) . . . .” (People v. Palacios, at pp. 725–726 &
fn. 4, 731–733.)5 “Here, the broad and unambiguous scope of
‘[n]otwithstanding any other . . . law’ overrides the application, if any, of
section 654 to the imposition of punishment prescribed in section 12022.53,
subdivisions (b), (c) and (d).” (People v. Palacios, at p. 729; see People v.
Hutchins (2001) 90 Cal.App.4th 1308, 1314 [“where imposition of a firearms


      5 “Only one additional term of imprisonment under this section shall be
imposed per person for each crime. If more than one enhancement per person
is found true under this section, the court shall impose upon that person the
enhancement that provides the longest term of imprisonment. . . .”
(§ 12022.53, subd. (f).)


                                         3
use enhancement is made mandatory notwithstanding other sentencing laws
and statutes, it is error to apply section 654 to stay imposition of such an
enhancement” (italics omitted)]; Isaak v. Superior Court (2022)
73 Cal.App.5th 792, 798–799 [the phrase notwithstanding any other provision
of law is “ ‘a “ ‘term of art’ ” ’ ” with “ ‘special interpretative importance’ ”].)
      “[A]fter a trial court imposes punishment for the section 12022.53
firearm enhancement with the longest term of imprisonment, the remaining
section 12022.53 firearm enhancements . . . found true for the same crime
must be imposed and then stayed” under section 12022.53, not section 654.
(People v. Gonzalez (2008) 43 Cal.4th 1118, 1130.)6 To stay the section
12022.53, subdivision (b) enhancement under section 654 was error, though
harmless, applying section 12022.53, subdivision (f). The court can correct
the error on remand under the full resentencing rule, which “allows a court to
revisit all prior sentencing decisions when resentencing a defendant.”
(People v. Valenzuela (2019) 7 Cal.5th 415, 424–425; People v. Buycks (2018) 5
Cal.5th 857, 893–895.)
                                   DISPOSITION
      We reverse the Solano Superior Court’s order of September 14, 2021,
and remand for resentencing on Camarillo’s attempted murder conviction
under amended Penal Code section 1170, subdivision (b), and to stay the
Penal Code section 12022.53, subdivision (b) enhancement to Camarillo’s
second degree murder conviction under section 12022.53, subdivision (f).



      6 “Often the sentencing statutes themselves will supply the answer
whether multiple enhancements can be imposed. . . . When this is the
situation, recourse to section 654 will be unnecessary because a specific
statute prevails over a more general one relating to the same subject. . . .
[¶] Only if the specific statutes do not provide the answer should the court
turn to section 654.” (People v. Ahmed (2011) 53 Cal.4th 156, 163.)


                                           4
                                            _________________________
                                            Jackson, P. J.


WE CONCUR:


_________________________
Simons, J.


_________________________
Wiseman, J.*




A163883/People v. Jesus Camarillo




       *Retired Associate Justice of the Court of Appeal, Fifth Appellate
District, assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.


                                        5